 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivitiesfor the purpose of collective-bargainingor othermutualaid or pro-tection, orto refrain from any or all such activities, except to the extent thatsuch right may be affected by theprovisos in Section8(a)(3) of the Act.HAROLD MILLER,HERBERTCHARLES ANDMILTON CHARLES, CO-PARTNERS, D/B/AMILLER-CHARLES AND COMPANY,Employer.Dated-------------------By--------------=----------------------------(Representative)(Title)Thisnotice must remain postedfor 60 consecutive days from the date ofposting,and mustnot bealtered, defaced, or covered by any other material.Employeesmay communicatedirectlywiththe Board'sRegionalOffice,FifthFloor,Squibb Building,745 Fifth Avenue, New York, New York, Telephone No.751-5500, if they haveany question concerning thisnotice or compliance with itsprovisions.Penn Central Containers,Inc.andInternational Brotherhoodof Pulp,Sulphite,and Paper Mill Workers,AFL-CIO.CaseNo. 4-CA-3108.March 20, 1964DECISION AND ORDEROn December 16, 1963, Trial Examiner Federick U. Reel issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Ex-aminer'sDecision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision, and a supporting brief, 'and the Gen-eralCounsel filed a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent consistent herewith.The Trial Examiner found, 'and weagree, that by refusing on andafter September 17, 1963, to bargain with the Union which was thecertified representative of the Respondent's employees, the Respond-ent violated Section 8 (a) (5) and (1) of the Act. The election uponwhich the Union's certification was based was held pursuant to aconsent-election 'agreement.The Respondent contended,inter alia,that the consent-election agreement had' been conditioned upon theUnion agreeing to the eligibility list which it had submitted to the146 NLRB No. 57. PENN CENTRAL CONTAINERS, INC.415Union, and that the consent-election agreement was vitiated becausethe Union failed to 'agree to the eligibility list, and, in addition,sought to cause two former employees, whose names were not on theeligibility list and whose ballots were challenged by the Respondent,to vote at the election.We find no merit in this contention. Thus, asthe election agreement which the Respondent executed made no ref-erence to any agreed-upon eligibility list, and as the Respondent'sletter to the Union regarding the consent agreement also made noreference to the eligibility list as a condition to the execution of theconsent agreement, there is no factual foundation for the Respond-ent's assertion that agreement upon an eligibility list was a conditionof the election agreement.'Consequently, there is no factual war-rant for a conclusion that the Union's conduct vitiated the electionagreement.2Even assuming that- the Respondent's letter to the Union couldsomehow be deemed to modify the express provisions of the agreementwhich the Respondent executed, we would nevertheless reach the sameconclusion for the reason that zany deviation from the terms of suchan agreement would on this record be immaterial and nonprejudicial.We note particularly in this connection that the ballots of the twoassertedly ineligible voters, which -were not counted, could not in anyevent have affected the results of the election.'As we have found no warrant for concluding that the electionagreement was vitiated, and as there is no basis for concluding thatthe Regional Director's rulings pursuant to that agreement were ar-bitrary or capricious, it follows that the Union's 'certification wasvalid.We therefore conclude, in agreement with the Trial Examiner,that the Respondent unlawfully refused to bargain with the Unionas the certified representative of the Respondent's employees.ORDERThe Board adopts as its Order, the Recommended Order of theTrial Examiner.41We note in this connection that It appears from the record that the Respondent had achoice, as an alternative to the agreement which it executed,of executing an electionagreement which incorporated an agreed-upon eligibility list.2We do not believe that oral statements by Respondent to the representative of theRegional Director.not communicated to the Union,that it would agree to a consent elec-tion if no questions existed concerning the eligibility list were effective to modify the plainterms of the election agreement.3 SeeN.L R.B.v.Huntsville Manufacturing Company,203 P, 2d 430, 434(C A. 5).1The Recommended Order is hereby amended by substitutingfor the firstparagraphtherein the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent, Penn Central Containers,Inc., its officers,agents, successors, andassigns, shall:744-670-65-vol. 146-28 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case, heard beforeTrial Examiner Frederick U. Reel at Williamsport, Penn-sylvania, on November 18, 1963,1 pursuant to a charge filed September 18 and acomplaint issued October 10, presents the questionwhetherthe certification of theCharging Party as bargaining representative of Respondent's employees was in anyway invalid so as to privilege Respondent's refusal to bargain.Upon the entirerecord in this matter,2 including the record in the related representation proceeding,Case No. 4-RC-5454,and after due consideration of the briefsfiled byRespondentand by General Counsel,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATION INVOLVEDRespondent,herein called the Company, is a Pennsylvania corporation engagedat Williamsport in the manufacture,sale, and distribution of fiberboard shipping con-tainers.As it purchases over$50,000 worth of goods directly from outside Penn-sylvania, the Company is engaged in commerce within the meaning of Section 2(6)and (7) of the Act. The Charging Party, herein called the Union, is a labor or-ganization within the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICEA. The eventsleading to the electionFollowing an organizing campaign at the Company's plant,the Union filed withthe Board's Regional Office a petition for certification as representative of the Com-pany's production and maintenance employees.In due course a representative ofthe Regional Director asked company counsel if a consent election could be agreedupon.Company counsel replied that such an election would be in order, providedthat certain leadmen were eligible to vote and that no other questions existed con-cerning the eligibility list.Thereafter,company counsel executed a consent-electionagreement which on May 20 he forwarded to the union representative along with apayroll list.In his letter of that date,company counsel advised the union representa-tive that the payroll list embraced the employees on the payroll ending May 15, theeligibility date for the election,and that anyone on that payroll would be eligible tovote"except any quits or discharges for cause."The name of Donald Beck, whichappeared on the list,was strickenby companycounsel who wrote in the word "quit"after Beck'sname;Beck's employment had in fact terminated on May 20. Thelist did not include the names of David Hill and Merrill Lambert,who had at onetime been in the Company's employ,but who were not so employed on May 15.Lambert had been discharged on April 17,and the date of Hill's departure is notshown in the record.In sending the election agreement and payroll list to the union representative, com-pany counsel noted that he had signed the agreement and initialed each page ofthe list.He requested that the union representative do likewise and then forward thedocuments to the Regional Office.The union representative signed the agreementbut did not initial the list, and forwarded both documents as requested.In a letterto the Regional Office accompanying these documents, the union representative statedthat"the list may not accurately reflect all employees eligible to votein this electionand I trust this matter can be cleared up prior to the time of election."Companycounsel was no aware until the election was about to commence that the union repre-sentative had not initialed the list.The consent agreement recited in part that"the determination of the Regional Di-rection shall be final and binding upon any question,including questions as to theeligibility of voters,raised by any party hereto relating in any manner to the elec-tion."It further provided that"the method of investigation of objections and chal-lenges, including the question whether a hearing should be held in connection there-with,shall be determined by the Regional Director,whose decision shall be final andbinding."'All dates herein are to the year 1963.-2The typewritten transcript contains an unusual number of typographical errors, mostofwhich are too self-evident to require correction.The word"wouldn't" at page 29,line 10, is hereby corrected to read "would". PENN CENTRAL CONTAINERS, INC.417On June 19,2 days before the election,the Union announced that it had filed acharge alleging that the Company had discharged Beck and Lambert for union ac-tivaty,and had thereby violated Section 8(a)(3) and(1) of the Act.The charge,which was received in the Regional Office on June 20, also referred to Hill, but didnot include him as one of the employees unlawfully discharged.The Companylearned of this charge through a local radio broadcast on June 19.That same day,according to the Regional Director's later report on objections,the Company's replyto the charge was broadcast over the same station.The next day,according to theRegional Director's report,the Company posted on its bulletin board a reply to thecharge.On the evening of June 20,the Union conducted a meeting attended by a numberof the Company's employees.At this meeting Union Organizer Hunt urged theemployees to vote for the Union the next day.'At the hearing before me Respond-ent offered to prove that Hunt told the employees that if they thought"anything ofBeck and Lambert and wanted them to get their jobs back"they would"vote forthe Union."Respondent also offered to prove that this statement caused one em-ployee, "to change his mind and vote for the Union."Respondent further offeredto prove that Lambert had attended the meeting and told two employees that hewould get his job back if the Union-won the election.General Counsel objectedto these offers of proof on the ground that Respondent could not relitigate matterssettled by the Regional Director pursuant to the consent agreement in the repre-sentation case.B. The election and its aftermathAt the election,held the afternoon of June 21,company counsel learned for thefirst time that the union representative had not initialed the eligibility list preparedby the Company.That list, however, was used in the conduct of the election.Twonames, those of Gamble and Rinker, were stricken from the list at the outset of theelection on the representation of company counsel that they had quit.Each of theremaining 76 employees on the list cast a ballot.Beck and Lambert also cast bal-lots which were challenged.The election was won by the Union,40 to 36, with 2ballots challenged and uncounted.The Company promptly filed objections to the election,urging,inter alia,thatthe election should be set aside because of the Union's representations at the June 20meeting that Lambert and Beck would be reinstated if the Union won the election,because the Union timed the filing of its unfair labor practice charge with respect toLambert and Beck in an effort to interfere with the employes'free choice in the elec-tion,and because the Union,after agreeing to a consent election, had sought to haveBecknand Lambert vote, although they were not on the eligibility list, and had themappear at the polls"in an effort to unduly influence the employees."The Com-pany did not at this time urge that the consent-election agreement was vitiated by thelack of preelection agreement on the.eligibility list.The Regional Director in-vestigated the objections raised by'the Company, and on August 7 issued a reportdismissing the objections and certifying the Union. In the course of his report, theRegional Director noted that the Union's alleged statements with respect to the rein-statement of Beck and Lambert,ifmade,"would appear to be in the nature of elec-tion propaganda which the Board believes employees are capable of evaluating."The Regional Director further observed that the lack of agreement on the eligibilitylist did not affect the validity of the election,and that even if the Union had initialedthe' eligibility list, it could have sent the two alleged discriminatees to the polls tocast challenged ballots.The Regional Director considered and rejected the con-tention that the Union had not acted in good faith in sending Lambert and Beckto the polls, and further stated that their presence at the polls did not interfere withemployee freedom of choice, was not shown to have influenced the election,and didnot constitute improper propaganda.On August 9, the union representative spoke to the company president in an effortto initiate bargaining and advised the Company that the Union was withdrawingthe unfair labor practice charge and would bring the matter up in the process ofnegotiation.On August 13, the Company filed with the Board a petition for leaveto file exceptions to the Regional Director's report,but the Board in a letter datedSeptember 5, advised the Company that the Board would not entertain the petition.In -the course of its petition,the Company urged that its participation in the consentelection had been conditioned upon the absence of any disagreement over theeligibility list.In rejecting the petition,the Board noted that "Full agreement onthe eligibility list was not a condition of executing the consent agreement,and it iscommon Board practice to resolve eligibility questions by permitting the casting ofchallenged ballots." 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 9 and 17, after the Board's notification to the Company, as wellas onseveral occasions prior thereto, the Union unsuccessfully sought to bargainwith the Company.On September 17, the Company took the position that itwould refuse to bargain, as it continued to challenge the validity of the electionand of the Union's status.C. Concluding findingsAs noted above, the Board in rejecting the Company's petition for leave to fileexceptions to the Regional Director's report stated that the lack of full agreementon the eligibility list did not vitiate the consent-electionagreement.Moreover, thefailure of the Company to include this ground among its original objections con-stitutes a waiver of objection on this ground. SeeN.L.R.B. v. The Deutsch Com-pany,265 F. 2d 473, 478 (C.A. 9), cert. denied 361 U.S. 963; Section 102.69 ofthe Board's Rules and Regulations.The consent agreement left to the RegionalDirector the final and binding determination of questions relating to the election.The Regional Director has resolved the issues raised by the Companyin a mannerwhich in my judgment was not arbitrary or capricious.Cf.N.L.R.B. v. GeneralArmature & Mfg. Co.,192 F. 2d 316, 317 (C.A. 3), footnote 1, cert. denied 343U.S. 957. In the light of the Board's and Regional Director's rulings,it is perhapssupererogatory for me to add that both seem to me plainly correct, and that evenif these matters were before me forde novoconsideration, I should, on the recordbefore me, reach the same conclusions.Even if the Union had initialed the payroll list, and indeed even if the partieshad reached a binding agreement on eligible voters, the result of the election wouldhave been the same. Such agreement would not have precluded the Union fromfiling a charge on behalf of Lambert and Beck, or from urging in its campaignthat it would seek their reinstatement.The abandonment of the charge does notindicate that it was filed in bad faith, as the abandonment was accompanied bya declaration that the Union would seek to pursue the matter in the course ofnegotiations.And, even if inquiry into such matters were to be permitted, themost the Company has shown when given the widest possible latitude is that onevote was affected by the propaganda, not enough to have affected the result ofthe election.Finally, the Company, having signed a consent agreement which ex-pressly contemplated that the Regional Director would rule on eligibility questions,cannot be heard to say that its consent was conditioned on there being no suchquestions, particularlywhen the Company went through with the election afterlearning that such questions existed. In short, the Company fails in its attack onthe consent agreement, fails in its attack on the Regional Director's action, andfails in its effort to show that the election was anything but a fair expression of thewill of the employees. SeeN.L.R.B. v. Huntsville Manufacturing Company,203F. 2d 430, 434 (C.A. 5), where in rejecting the "technical point that the electionbeing a consent election any departure from the terms of the consent, no matter howunimportant or whether it had, or could have, any effect on the election, voided it,"Judge Hutcheson stated for the court "the mere fact that one of the parties to theagreement failed in one or more particulars to act as he had agreed to act couldnot invalidate the electionunlessthe respect in which there was a failure had anunfair,unjust,or otherwise untoward effect upon the election."The Union-won a majority of the votes in an election in which 100 percent ofthe eligible voters cast ballots.Itscertificationwas valid, and the Company'ssubsequent refusal to bargain with it violated Section 8(a) (5) and (1) of the Act.For that matter, even if the certification were invalid, the Company knew that ofthe 76 employees it considered eligible to vote, 40 had voted for the Union, andthe employer's statutory duty to bargain with the majority representative is notconditioned on the existence of a certification.UnitedMine Workers of Americav. Arkansas Oak Flooring Co.,351 U.S. 62, 71-72, footnotes.M. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices withinthe meaning of Section 8 (a) (5) and (1) of the Act, I will recommend that it ceaseand desist therefrom and (adopting the language prescribed by the Supreme CourtinN.L.R.B. v. Express Publishing Company,312 U.S. 426, 439) from "in anymanner interfering with the efforts of the [Union] to bargain collectively with[the Company]." I will further recommend that Respondent take certain affirma-tive action in order to effectuate the policies of the Act. PENN CENTRAL CONTAINERS, INC.419CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.All production and maintenance employees at the Respondent's Williamsport,Pennsylvania, plant, including truckdrivers and leadmen, but excluding all executiveand office clerical employees, and all supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining.3.The Union,sincethe date of its certification, August 7, 1963, has been andnow is the exclusive representative of all employees in the aforesaid appropriateunit for purposes of collective bargaining within the meaning of Section 9(a) oftheAct.4.By refusing, on and since September 17, 1963, to bargain collectively withthe Union as the representative of the above employees, Respondent has engagedin and is engaging in an unfair labor practice affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, I recommend that the,Respondent,Penn Central Contaniers,Inc., its officers,agents, successors,and assigns shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith concerning wages, hours, andother terms and conditions of employment with International Brotherhood of Pulp,Sulphite,and Paper Mill Workers,AFL-CIO,as the exclusive representative of theemployees in the following appropriate unit:All production,and maintenance em-ployees of Respondent'sWilliamsport,Pennsylvania,plant,including truckdriversand leadmen,but excluding all office clerical employees,executive employees, andall supervisors as defined in the Act.(b) In any manner interfering with the efforts of the above named Union tobargain collectively with the above-named Company on behalf of the employeesin the above-described unit.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Upon request,bargain collectively with the above-named Union as the ex-clusive representative of all employees in the appropriate unit,and embody in asigned agreement any understanding reached.(b) Post at its plant at Williamsport,Pennsylvania,copies of the attached noticemarked "Appendix." 3Copies of such notice,to be furnishedby theRegionalDirector for the Fourth Region, shall,after being signed by an authorized repre-sentative of the Respondent,be posted immediately upon the receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that such notices arenot altered,defaced, orcovered byany other material.(c)Notify thesaid Regional Director,in writing,within 20 days from the dateof the receipt of this Decision,what steps the Respondent has taken to complyherewith .4'In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice In the further event that the Board's Order be enforcedby a- decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order "4 In the event that this Recommended Order be adopted by. the Board, this provisionshall be modified to read, "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith." 'APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommended,Order of a Trial Examiner of,the National LaborRelations Board,and in order to effectuate the policies of, the Labor ManagementRelationsAct, we herebynotify our employees that:- ,,,_, 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT refuse to bargain collectively with International Brotherhoodof Pulp, Sulphite, and Paper Mill Workers, AFL-CIO, as the exclusive repre-sentative of the employees in the bargaining unit described below.WE WILL NOT in any manner interfere with the efforts of InternationalBrotherhood of Pulp, Sulphite, and Paper Mill Workers, AFL-CIO, to bargaincollectively as the exclusive representative of the employees in the bargainingunit described below.WE WILL upon request, bargain with International Brotherhood of Pulp,Sulphite, and Paper Mill Workers, AFL-CIO, as the exclusive representative ofall the employees in the bargaining unit described below with respect to ratesof pay, wages, hours of employment, and other terms and conditions of employ-ment, and, if an understanding is reached, embody such an understanding in asigned agreement.The bargaining unit is:All production and maintenance employees employed by us at ourWilliamsport, Pennsylvania, plant, including truckdrivers and leadmen, butexcluding all office clerical employees, executive employees, and all super-visors as defined in the Act.PENN CENTRAL CONTAINERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia, Pennsylvania,Telephone No. 735-2612, if they have any question concerning this notice or com-pliance with its provisions.Texas Coca-Cola Bottling CompanyandLocal 826, InternationalUnion of Operating Engineers,AFL-CIO.Cases Nos. 16-CA-1762 and 16-CA-185.11.March 20, 1964DECISION AND ORDEROn December 5, 1963, Trial Examiner Abraham H. Mailer issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and wa.s engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Ex-aminer's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, and the entire record in these cases,and hereby adopts the findings, conclusions,' and recommendations ofthe Trial Examiner.iThe Trial Examiner Inadvertently failed to make a finding as to the appropriate unitwhich, as certified, consists of all employees employed at the Respondent's Big Spring,Texas, plant, excluding office clerical employees, professional employees, guards, andsupervisorsas defined in the Act.146 NLRB No. 58.